Appellant insists that we were in error in not sustaining his attack on the jury panel. We have again examined the question. Unless we misapprehend the facts revealed by the bill bringing the point forward for review the action of the court seems to be expressly authorized by Art. 1920, R. C. S. (1925), which reads:
"Whenever a district judge deems it advisable to hold a special term of the district court in any county in his district, such special term may be held; and such judge may convene such term at any time which may be fixed by him. Such district judge may appoint jury commissioners, who may select and draw grand and petit jurors in accordance with the law. Such jurors may be summoned to appear before such district court at such time as may be designated by the judge thereof. In the discretion of the district judge, a grand jury need not be drawn or empaneled. No new civil cases can be brought to a special term of the district court."
During the March term of the court the judge deemed it advisable and necessary to call a special term. On the 5th day of April and during the regular term he caused to be entered on the minutes a call for the special term of court, designating May 2nd as the beginning of said special term. On April 5th he appointed jury commissioners to draw petit jurors for the special term, he having determined that a grand jury would not be needed at that time. The jury commissioners appointed drew the petit jurors for the special term and reported their action to the court during the regular term. It was the jury so drawn which appellant attacked. The jury was not drawn nor the commissioners appointed during vacation, hence it is not necessary to consider whether a vacation drawing or appointment would have been legal.
The motion for rehearing is overruled.
Overruled. *Page 393